DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
For new claim 95, Applicant points to original claim 57, but instead basis can be found in original claim 3.
The substitute specification filed 5/23/22 has been entered.

The provisional rejection of claims 54-70 and 77-94 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 11-13, 15-34, 41-50 of copending Application No. 16/966,844 (reference application) in view of Bartkowiak et al. (Front. Oncol. 5:117, doi: 10.3389/fonc.2015.00117, 2015) is withdrawn in view of the cancelation of the claims and Applicant’s arguments, specifically that the claims of the reference application are drawn to anti-CTLA-4 antibodies instead of anti-CD137 antibodies. 
The provisional rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims 18, 31-43, 53, 58-62, 69, 70, 73-79 of copending Application No. 16/108,018 (reference application) in view of Bartkowiak et al. (Front. Oncol. 5:117, doi: 10.3389/fonc.2015.00117, 2015) has been changed to a nonprovisional rejection as set forth below since application 16/108,018 has issued as US Patent 11,242,395. Applicant requested (5/23/22, p. 11) that the rejection be held in abeyance until the claims are otherwise in condition for allowance. A rejection cannot be held in abeyance (see new nonprovisional rejection below).
The rejection of claims 54-70 and 77-94 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lacking enablement for the full scope of the invention is withdrawn in view of the cancelation of the claims and amendment to claim 54 specifying the VH and VL HVRs of the antibody and Applicant’s argument that an antibody comprising the six HVRs now recited in amended claim 54 has agonist activity against human CD137 (see REMARKS, p.12, second full paragraph).
The rejection of claims 54-67, 77-81, 84, 87-94 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lacking written description is withdrawn in view of the cancelation of the claims and amendment to claim 54 specifying the VH and VL HVRs of the antibody and Applicant’s argument that an antibody comprising the six HVRs now recited in amended claim 54 has agonist activity against human CD137 (see REMARKS, p.12, second full paragraph).
The rejection of claim(s) 54-56, 80 and 81 under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 11,091,557 B2 (priority to 7/14/16) is withdrawn in view of the amendment to the claims specifying the heavy and light chain variable region HVRs.
The rejection of claim(s) 54-57 and 88 under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,174,122 B2 (priority to 7/14/16) is withdrawn in view of the amendment to the claims specifying the heavy and light chain variable region HVRs.
The rejection of claim(s) 54, 80, 87 and 88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170022287 A1 is withdrawn in view of the amendment to the claims specifying the heavy and light chain variable region HVRs and the cancellation of claim 87.


Specification
The use of the terms pomalyst and revlimid, which are trade names or marks used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 54-62, 78-83, 85, 86, 88-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-3, 6, 7, 11-13, 15-34, 41-50 of copending Application No. 17/564,022 (‘022, reference application) in view of Bartkowiak et al. (Front. Oncol. 5:117, doi: 10.3389/fonc.2015.00117, 2015, cited in the PTO-892 mailed 1/21/22). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘022 is drawn to a polynucleotide encoding the anti-CD137 antibody used in the instantly claimed methods. The antibody comprising the variable heavy chain (VH) of SEQ ID NO:71 and variable light chain (VL) of SEQ ID NO:72 of ‘022 is identical to instant SEQ ID NO:71 and 72, respectively, and therefore comprises the same HVR-H1-3 and HVR-L1-3.  The copending application does not claim a method of treating cancer.  It would have been obvious to express the encoded antibody and use the encoded antibody to treat cancer in view of Bartkowiak et al., paragraph bridging pp. 3-4, which teaches the use of agonistic anti-CD137 antibodies in the treatment of cancers.  It would have been obvious to also treat with an anti-PD-1 antibody as has been done for two different cancers as shown in Table 1 on page 4 of Bartkowiak et al.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 54-62, 78-83, 85, 86, 88-94 and new claims 95-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,242,395 B2 in view of Bartkowiak et al. (Front. Oncol. 5:117, doi: 10.3389/fonc.2015.00117, 2015, cited in the PTO-892 mailed 1/21/22).
Both sets of claims require the same anti-CD137 antibody, i.e., comprising HVR-H1-3 and -L1-3 of SEQ ID NO:731, 755, 779, 803, 827 and 851, respectively. The genus antibody claims of the instant application are anticipated by the species of the copending application. The copending application does not claim a method of treating cancer.  Using the antibody to treat cancer would have been obvious in view of Bartkowiak et al., paragraph bridging pp. 3-4, which teaches the use of agonistic anti-CD137 antibodies in the treatment of cancers.  It would have been obvious to also treat with an anti-PD-1 antibody as has been done for two different cancers as shown in Table 1 on page 4 of Bartkowiak et al.


Claims 54-62, 78-83, 85, 86, 88-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 11-13, 15-33, 41-47 and 50 of copending Application No. 16/768,500 (‘500, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method of treating a cancer in a subject in need thereof, wherein the treatment is administration of an anti-CD137 antibody with the same binding characteristics. The elected antibody in ‘500 has the VH and VL of SEQ ID NO:390 and 450, respectively, which are identical to instant SEQ ID NO:71 and 72 (instant claim 78 and claim 23 of ‘500). Claims such as 85 and 86 of the instant application are inherent properties of the antibody. Treatment also may include an additional therapeutic which may an anti-PD-1 antibody (instant claim 97 and claims 31-33 of ‘500).  The claims of ‘500 have no active method step for the determination of CD137L expression level, and as such are encompassed by the copending methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56 and 57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 is indefinite because it recites “target therapies”, which is undefined in the specification and has no commonly accepted limiting meaning in the prior art.  As a result, the metes and bounds of the claim are not clear.
Claim 57 contains the trademark/trade names Pomalyst® and Revlimid®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an additional therapeutic agent and, accordingly, the identification/description is indefinite.
Claim 57 is further indefinite because it contains several instances in which two different terms meaning the same thing are both used. Pomalyst® is pomalidomide, Revlimid® is lenalidomide, and an anti-Her2 antibody is an anti-ErbB-2 antibody. 
Claim 57 is also indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 57 recites 1) the broad recitation DNA-alkylating platinum-containing derivative, and the claim also recites cisplatin, which is the narrower statement of the range/limitation, and 2) radiotherapy as the broad recitation, and also recites single dose radiation, fractionated radiation, focal radiation and whole organ radiation as narrower statements. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 58-62, 95 and 96 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
These claims depend from claim 54, which is a method of treating cancer by administration of an antibody having specified VH and VL HVR-1-3.  According to the specification such antibodies implicitly bind or do not bind the amino acids specified in claims 58-62 and 95, so they do not further limit (Examples 7 and 15). If the antibodies encompassed by the claims do not intrinsically bind the specified amino acids, then the antibody of the claims has not been sufficiently described to satisfy the requirements under 35 USC 112(a).
Additionally, new claim 96 specifies that the antibody of claim 54 has agonist activity. The need for agonist activity of the antibody of the claims that binds human CD137 extracellular domain administered in the claimed method of treatment is discussed in the previous Office action in the rejections under 35 USC 112(a) (see previous rejections under 35 USC112(a) and, e.g., Figs. 4A-B, 6A-D). The need for the antibody to be agonistic is supported by Chester et al. (Blood 131(a):49-57, 2018, e.g., p. 49, col. 2, middle of last paragraph, p. 51, col. 1, start of second full paragraph, and p. 54, col. 1, beginning of first and second full paragraphs). Applicant states (p. 13, last paragraph, of REMARKS filed 5/23/2022), “Further, Examples 8, 9, and 17 of the specification demonstrate that an antibody comprising the six HVRs recited in amended claim 54 (AG10131) has agonist activity against human CD137. See, e.g., Example 8, page 64-65 and FIG. 8; Example 9, page 65 and FIG. 9; and Example 17, page 76, and FIG. 29.” Therefore, it appears that agonism is an implicit limitation of the antibody and so claim 96 does not further claim 54. However, use of a term of phrase in independent claim 54 to indicate the property of agonism of the antibody would facilitate clarity on this point.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82, 83, 85 and 86 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claim, 54, is drawn to a method of treating a cancer in a subject in need thereof comprising administering a therapeutically effective amount of an antibody or antigen-binding fragment thereof that binds to an extracellular domain of human CD137 and comprises the VH and VL HVR-1-3 as set forth in the amended claim. Claims 82, 83, 85 and 86 depend directly from claim 54 and recite functional characteristics related to affinity (KD) or inhibition of binding of human CD137 to human CD137L in vitro. While an antibody or antigen-binding fragment thereof having the six HVRs would reasonably be expected to bind the extracellular domain of human CD137, interfere with CD137L binding thereto due to the epitope to which it binds and have certain properties such as agonism (see, e.g., Figs. 4A-B, 6A-D, and p. 13, last paragraph, of REMARKS filed 5/23/2022), the limitations of claims 82, 83, 85 and 86 require meeting certain minimums, i.e., having a KD of 100nM or less as measured by surface plasmon resonance, and IC50 of no more than 100nm or complete inhibition of human CD137-CD137L binding at a concentration of 1µM or greater.
The claims require very particular functional limitations beyond the generic binding to the extracellular domain of CD137. The skilled artisan would not reasonably expect that the encompassed genus as a whole would possess the recited functions, because it is not only the heavy and light chain HVRs, (hyper-variable regions, which is high similar to complementarity determining regions, CDRs, e.g., instant Fig. 1A) that impart functional properties, but also regions outside the HVRs. For example, MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the IDS filed 11/22/21) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). In agreement with this, Sela-Culang et al. (Frontiers Immuno. 4, article 302, pp. 1-13, 2013, cited in the PTO-892 mailed 1/21/22; see p.7, col. 1, third paragraph) states, “However, it is now well established that some of the FR residues may play an important role in Ag [antigen] binding (32, 108).” The FR may have amino acids which contact the antigen or may be involved in forming/maintaining a particular 3-D structure (ibid, p. 7, col. 1, last paragraph, through col. 2). Therefore, while CDRs are important for binding and contribute the majority of contact residues with the target antigen, the framework residues may also contact the antigen and are also essential for maintaining the proper antigen-binding conformation of the CDRs and for proper association of the heavy and light chain variable regions. These amino acids outside the CDRs/HVRs impart characteristics related to stability and can also influence binding affinity and association/dissociation parameters, which in turn affect inhibition by the antibody of binding of the receptor antigen to its ligand. For example, Fukunaga et al. (Biochem. Biophys. Rep. 15:81-85, 2018, published after the effective filing date of the instant application) looked only at the third framework regions, showing that when amino acid mutations were introduced that changed the charge potential of the amino acids around the main antigen binding site, the speed of association and/or dissociation were changed, as was the affinity of the antibody Fab for its antigen (“Results” on p. 83). It is suggested that in this instance mutations near the CDR-L2 might affect the structural arrangement of the loop (p. 84, paragraph bridging cols. 1-2). The skilled artisan cannot readily envision the antibody or antigen-binding species encompassed by the claims that meet the functional limitations. While one antibody, AG10131, comprising the recited VH and VL HVR-1-3 appears to meet the functional limitations of these claims (e.g., Figs. 3-6), this antibody has specific framework regions as set forth in SEQ ID NO:71 and 72, respectively, and is not representative of the enormous genus of antibodies meeting the structural and functional claim limitations of claim 54. This single species does not support description for the broad genus claimed.
It is stated in AbbVie Deustschland GmbH vs. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date...” The instant specification does not provide a structure-functional correlation, i.e., identification of particular amino acids outside the HVRs which are responsible (necessary or dispensible) for the functions in accordance with the parameters set forth in the claims, beyond binding to CD137 and interfering with CD137-CD137L binding required by the claims.  It does not appear the inventors were in possession of the claimed genus of antibodies.
With the exception of the VH and VL of AG10131 antibody referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies or antigen-binding fragments thereof, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only an antibody comprising the VH and VL of AG10131, i.e., comprising SEQ ID NO:71 and 72, respectively, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220089757 is drawn to CD137 antibodies and shares inventors with and has the same Applicant as the instant application. However, the antibody of the claims of ‘757 is structurally different than the instant application and not obvious.  As a result, there is no double patenting with the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 20, 2022